          Case 3:17-cv-05769-RJB Document 256-1 Filed 03/12/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT TACOMA
 9   UGOCHUKWU GOODLUCK NWAUZOR,                       Case No.: 3:17-cv-05769-RJB
     FERNANDO AGUIRRE-URBINA,
10   individually and on behalf of all those
     similarly situated,                               [PROPOSED] ORDER GRANTING
11                                                     DEFENDANT THE GEO GROUP, INC.’S
              Plaintiffs/Counter-Defendants,           MOTIONS IN LIMINE
12
     v.
13
     THE GEO GROUP, INC.,                              NOTE ON MOTION CALENDAR:
14                                                     Date: March 27, 2020
              Defendant/Counter-Claimant.
15

16            This Court, having reviewed Defendant The GEO Group, Inc.'s ("GEO") Motions in

17   Limine, finds as follows:

18            GEO's Motion in Limine 1 is GRANTED. Plaintiffs may not introduce evidence,

19   argument, or testimony related to the unemployment rates in Tacoma, the state of the job market

20   in Tacoma, or argument that the Voluntary Work Program ("VWP") positions at the Northwest

21   ICE Processing Center ("NWIPC") should have (or would have) been completed by Tacoma

22   residents rather than detainees.

23            GEO's Motion in Limine 2 is GRANTED. Plaintiffs may not introduce evidence,

24   argument, or testimony that detainees participate in the VWP at the NWIPC under the threat of

25   harm, deprivation of necessities, or threat of legal process

26            GEO's Motion in Limine 3 is GRANTED. Plaintiffs may not introduce evidence,

27   argument, or testimony related to GEO’s legal fees, including any request for reimbursement for

                                                                        AKERMAN LLP
     [PROPOSED] ORDER GRANTING DEFENDANT
     THE GEO GROUP, INC.'S MOTIONS IN LIMINE                        1900 Sixteenth Street, Suite 1700
                                                                        Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 1                                      Telephone: 303-260-7712
     52351762;1
          Case 3:17-cv-05769-RJB Document 256-1 Filed 03/12/20 Page 2 of 3



 1   legal fees sent to ICE.
 2               GEO's Motion in Limine 4 is GRANTED. Plaintiffs may not introduce evidence,
 3   argument, or testimony related to GEO’s size, profitability, financial status or overall wealth.
 4               GEO's Motion in Limine 5 is GRANTED. Plaintiffs may not introduce evidence,
 5   argument, or testimony related to other lawsuits to which GEO is a party.
 6               GEO's Motion in Limine 6 is GRANTED. Mr. Strawn's testimony may not be presented
 7   at trial.
 8               GEO's Motion in Limine 7 is GRANTED. Should the case reach the damages phase,
 9   Dr. Munson's testimony in the Private Plaintiffs damages trial will be limited to an explanation
10   of his mathematical equations and the results of those equations.
11               GEO's Motion in Limine 8 is GRANTED. Plaintiffs may not introduce evidence,
12   argument, or testimony related to VWP pay rates at other GEO facilities.
13               GEO's Motion in Limine 9 is GRANTED. The testimony of Jose Alberto Robles
14   Martinez and Tien Ho may not be presented at trial.
15               IT IS SO ORDERED.
16               This the ____ day of ________________, 2020.
17

18                                                 Honorable Robert J. Bryan
                                                   United States District Court Judge
19

20

21

22

23

24

25

26

27

                                                                          AKERMAN LLP
     [PROPOSED] ORDER GRANTING DEFENDANT
     THE GEO GROUP, INC.'S MOTIONS IN LIMINE                          1900 Sixteenth Street, Suite 1700
                                                                          Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 2                                        Telephone: 303-260-7712
     52351762;1
          Case 3:17-cv-05769-RJB Document 256-1 Filed 03/12/20 Page 3 of 3



 1            Respectfully submitted, this 12th day of March, 2020.

 2                                          By: s/ Colin L. Barnacle
                                            AKERMAN LLP
 3                                          Colin L. Barnacle (Admitted pro hac vice)
 4                                          Christopher J. Eby (Admitted pro hac vice)
                                            Ashley E. Calhoun (Admitted pro hac vice)
 5                                          Adrienne Scheffey (Admitted pro hac vice)
                                            Allison N. Angel (Admitted pro hac vice)
 6                                          1900 Sixteenth Street, Suite 1700
                                            Denver, Colorado 80202
 7                                          Telephone: (303) 260-7712
 8                                          Facsimile: (303) 260-7714
                                            Email: colin.barnacle@akerman.com
 9                                          Email: christopher.eby@akerman.com
                                            Email: ashley.calhoun@akerman.com
10                                          Email: adrienne.scheffey@akerman.com
                                            Email: allison.angel@akerman.com
11

12                                          By: s/ Joan K. Mell
                                            III BRANCHES LAW, PLLC
13                                          Joan K. Mell, WSBA #21319
                                            1019 Regents Boulevard, Suite 204
14                                          Fircrest, Washington 98466
                                            Telephone: (253) 566-2510
15
                                            Facsimile: (281) 664-4643
16                                          Email: joan@3brancheslaw.com

17                                          Attorneys for Defendant The GEO Group, Inc.

18

19

20

21

22

23

24

25

26

27

                                                                          AKERMAN LLP
     [PROPOSED] ORDER GRANTING DEFENDANT
     THE GEO GROUP, INC.'S MOTIONS IN LIMINE                          1900 Sixteenth Street, Suite 1700
                                                                          Denver, Colorado 80202
     (3:17-CV-05769-RJB) – PAGE 3                                        Telephone: 303-260-7712
     52351762;1
